

116 HR 5149 IH: Open Skies Treaty Stability Act
U.S. House of Representatives
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5149IN THE HOUSE OF REPRESENTATIVESNovember 18, 2019Mr. Panetta (for himself, Mr. Bacon, Mr. Hastings, and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit actions to suspend, terminate, or withdraw the United States from the Open Skies
			 Treaty.
	
 1.Short titleThis Act may be cited as the Open Skies Treaty Stability Act. 2.FindingsCongress finds the following:
 (1)The Open Skies Treaty is a vital component of joint international arms control agreements. (2)The Open Skies Treaty provides signatories with the ability to conduct short-notice, unarmed reconnaissance flights over the territories of other signatories to gather information through aerial imaging on military forces and activities of concern.
 (3)The Open Skies Treaty aims to build confidence among signatories through participation in overflights.
 (4)Open Skies Treaty observation missions contribute to greater transparency and stability in the Euro-Atlantic region, benefitting both the United States and United States allies and partners.
 (5)In May 2018, Secretary of Defense Jim Mattis affirmed the Open Skies Treaty is an important mechanism for engaging with United States allies and partners, and it is in our Nation’s best interest to remain a party to the Open Skies Treaty.
 (6)In December 2018, the United States, along with Canada, the United Kingdom, France, Germany, and Romania, demonstrated that Open Skies Treaty mechanisms can be used during times of crisis.
 (7)Following Russia’s unprovoked attack on Ukrainian vessels near the Kerch Strait, the United States and United States allies conducted an extraordinary Open Skies Treaty observation mission over Ukraine to reaffirm commitment to Ukraine.
 3.Sense of CongressIt is the sense of Congress that— (1)the United States should forcefully address Russian violations of its obligations under the Open Skies Treaty;
 (2)due to the significant benefits that observation missions under the Open Skies Treaty provide to the United States and United States allies, the United States should commit to continued participation in the Treaty; and
 (3)the President should not withdraw the United States from the Open Skies Treaty. 4.Statement of policyIt is the policy of the United States—
 (1)to continue to fulfill its obligations under the Open Skies Treaty; and (2)consistent with section 5, to reject any efforts to withdraw the United States from the Open Skies Treaty, or to indirectly withdraw from the Open Skies Treaty in a manner that creates a de facto withdrawal.
			5.Prohibition on actions to suspend, terminate, or withdraw the United States from the Open Skies
 TreatyThe President may not take any action to suspend, terminate, or withdraw the United States from the Open Skies Treaty unless, not later than 180 days before such action is to take effect, the Secretary of Defense and the Secretary of State jointly determine and certify to the appropriate congressional committees that—
 (1)Russia is in material breach of its obligations under the Open Skies Treaty and is not taking steps to return to compliance with such obligations, and all other state parties to the Open Skies Treaty have been consulted with respect to such determination of the Secretaries;
 (2)withdrawing from the Open Skies Treaty would be in the best interests of United States national security and the other state parties to the Open Skies Treaty have been consulted with respect to such withdrawal; and
 (3)a comprehensive strategy to mitigate against reduced military transparency, including potential new multilateral confidence building measures, has been developed.
 6.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the congressional defense committees (as such term is defined in section 101 of title 10, United States Code); and
 (B)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
 (2)Open Skies Treaty; TreatyThe term Open Skies Treaty or Treaty means the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002.
			